Title: To James Madison from James Monroe, 28 February 1791
From: Monroe, James
To: Madison, James


Dear Sir
Philadelphia Feby 28. 1791.
I have wish’d to partake with you fully in our mohawk purchase, & with that view have endeavor’d to dispose of property elsewhere, but without effect. As so small a portion therefore is no object with me and the possession of the whole, will make it a more important one with you, if it suited shod. be glad you wod. take it yrself. This disposition wod. suit my arrangments in other respects much better than the present one. You will consult how far it suits yours. If you think proper to take it we will accomodate other matters to our mutual convenience. I am sincerely yr. friend & servt.
Jas. Monroe
